DETAILED ACTION
This office action is responsive to the amendment filed 4/26/2022.  As directed, claims 1-9 and 12 have been canceled and claim 10 has been amended and claims 13 and 14 have been added.  Thus claims 10, 11, 13 and 14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansur, JR (2014/0276283) in view of  Arkans (4,253,449),  Oguri et al. (5,938,628) and Biondo (9,220,655) 
Regarding claim 10, Mansur discloses a system for stimulating venous and arterial 
circulation in a patient to prevent deep vein thrombosis ([0013] lines 1-8, [0019] lines 1-15), comprising: a) a first inflatable garment sleeve (100)  configured to be wrapped around the left calf of the patient and having a first air input tube (110) that includes a connector portion (distal portion) extending from an exterior surface thereof (as shown in fig. 1 distal portion of tube 110 extends from an exterior surface) wherein the first inflatable garment sleeve (100) includes a single interior air chamber (112); b) a second inflatable garment sleeve (300) configured to be wrapped around the right calf of the patient and having a second air input tube (310) having a connector portion (distal portion) extending from an exterior surface of the second garment sleeve (as shown in fig. 8, the system can include two sleeves), wherein the second inflatable garment sleeve (300) includes a single interior air chamber (112); c) a portable pump (330) for cyclically inflating the first and second garment sleeves ([0043] last 10 lines); and d) a tube assembly (figs. 8, 9, 11 show tube assemblies between the pump and air input tubes) for connecting the portable pump (330) to the first and second air input tubes (110, 310) of the first and second garment sleeves, the tube assembly includes only two flexible air supply tubes (334, 335; fig. 8) each having a detachable coupling (336, 337) on a distal end portion thereof for connecting with a respective one of the connector portions  of air input tubes ( 110, 310). 
Mansur teaches tubes (334, 335) but does not specifically disclose the tube assemblies are bifurcated.  However, Arkans teaches a bifurcated tube assembly (downstream tubes 90’, 92’, and 94 as bifurcated tube assembly) for connecting the portable pump (20) to the first and second air input tubes (90”, 92”) of the first and second garment sleeves.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tube assembly of Mansur to be bifurcated as taught by Arkans  to provide the advantage of reduced likelihood of tube entanglement since only one tube would exit the pump and the bifurcation occurs closer to the sleeves and enhanced synchronization of inflation cycles between legs providing enhanced comfort and/or to meet a user’s need.  
The modified Manur teaches  teaches an air input tube connector portion (see fig. 1 of Arkans; 154) but does not specifically disclose the connector portion is a horizontal connector portion.  However, Oguri teaches a horizontal connector portion (152U) extending outside of the inflatable garment sleeves for connecting with a detachable coupling (152L) of a bifurcated tube assembly (14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector portion of the modified Mansur to be located on the inflatable garment so as to extend horizontally outside of the garment as taught by Oguri to provide the advantage of enhanced ease of coupling and decoupling a user from the system since the connection point would be closer to a user and thus easier to find and/or reach.
Mansur substantially teaches the claimed invention except for the pump is configured for detachable securement to a hospital bed frame.  However, Biondo teaches in figs. 1, 2, 4, 5, and 9-11 a portable pump (34, 234, 1034) configured for detachable securement to a patient support apparatus(col. 5 lines 58-67, col. 9 lines 33-45, col. 14 lines 25-35 disclose attachment to various portions of a hospital bed frame). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the pump of Mansur to be detachable from a hospital bed frame as taught by Biondo to provide the advantage of enhanced ease of securement to side rails and footboards for convenient location near the patient and enhanced ease of use.
Regarding claim 11, The modified Mansur discloses (see fig. 1 of Arkans) the bifurcated tube assembly (30) includes a manifold connector portion (94) for connecting with an outlet port (138, 124) of the portable pump and a bifurcated fitting (96) extending from the manifold connector (94), and the first and second flexible air tubes (90a’,b’,c’d’, 92a’,b’,c’d’) extending from the bifurcated fitting (96) ( fig. 19 and col. 7 lines 55-67 of Arkans  discloses downstream tubes 90’,92’as first and second tubes connected to the fitting 96). 

Claims 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansur in view of Arkans.
Regarding claim 13, Mansur discloses a system for stimulating venous and arterial 
circulation in a patient to prevent deep vein thrombosis ([0013] lines 1-8, [0019] lines 1-15), comprising: a) a first inflatable garment sleeve (100)  configured to be wrapped around the left calf of the patient and having a first air input tube (110) wherein the first inflatable garment sleeve (100) includes a single interior air chamber (112) embossed therein; b) a second inflatable garment sleeve (300) configured to be wrapped around the right calf of the patient and having a second air input tube (310), wherein the second inflatable garment sleeve (300) includes a single interior air chamber (112) embossed therein; c) a portable pump (330) for cyclically inflating the first and second garment sleeves ([0043] last 10 lines); and d) a tube assembly (figs. 8, 9, 11 show tube assemblies between the pump and air input tubes) for connecting the portable pump (330) to the first and second air input tubes (110, 310) of the first and second garment sleeves, the tube assembly includes only two flexible air supply tubes (334, 335; fig. 8) each having a detachable coupling (336, 337) on a distal end portion thereof for connecting with a respective one of the connector portions  of air input tubes ( 110, 310). 
Mansur teaches tubes (334, 335) but does not specifically disclose the tube assemblies are bifurcated to inflate the sleeves at the same time.  However, Arkans teaches a bifurcated tube assembly (downstream tubes 90’, 92’, and 94 as bifurcated tube assembly) for connecting the portable pump (20) to the first and second air input tubes (90”, 92”) of the first and second garment sleeves to inflate at the same time (col. 5 lines 50-55).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tube assembly of Mansur to be bifurcated for inflation sync as taught by Arkans  to provide the advantage of reduced likelihood of tube entanglement since only one tube would exit the pump and the bifurcation occurs closer to the sleeves and enhanced synchronization of inflation cycles between legs providing enhanced comfort and/or to meet a user’s need.  
Regarding claim 14, The modified Mansur discloses (see fig. 1 of Arkans) the bifurcated tube assembly (30) includes a manifold connector portion (94) for connecting with an outlet port (138, 124) of the portable pump and a bifurcated fitting (96) extending from the manifold connector (94), and the first and second flexible air tubes (90a’,b’,c’d’, 92a’,b’,c’d’) extending from the bifurcated fitting (96) ( fig. 19 and col. 7 lines 55-67 of Arkans  discloses downstream tubes 90’,92’as first and second tubes connected to the fitting 96).

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 1 last paragraph through page 3 last paragraph that the references do not disclose a single air chamber with only two flexible air supply tubes as newly claimed .  However, Examiner notes that Mansur is now relied on for these limitations.  Thus, the combination including Mansur teaches this limitation as claimed.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785